Citation Nr: 0827501	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-21 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
with early nephropathy and bilateral inguinal fungal 
infection.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes with 
early nephropathy and bilateral inguinal fungal infection.

3.  Entitlement to service connection for impotence, 
including as secondary to service-connected diabetes with 
early nephropathy and bilateral inguinal fungal infection.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for bursitis.

7.  Entitlement to service connection for a prostate 
disability.

8.  Entitlement to service connection for a psychiatric 
disability, including panic disorder, adjustment disorder 
with anxiety, and post-traumatic stress disorder (PTSD).

9.  Entitlement to an initial disability rating greater than 
20 percent for diabetes with early nephropathy and bilateral 
inguinal fungal infection.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The claim of entitlement to service connection for a low back 
disability is addressed in the REMAND section of this 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.  VA will notify the veteran if further action is 
required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Coronary artery disease is not related to active service 
or service-connected diabetes with early nephropathy and 
bilateral inguinal fungal infection.

3.  Hypertension is not related to active service or service-
connected diabetes with early nephropathy and bilateral 
inguinal fungal infection.
 
4.  Impotence is not related to active service or service-
connected diabetes with early nephropathy and bilateral 
inguinal fungal infection.

5.  Arthritis is not related to active service.

6.  The veteran currently does not experience any disability 
due to bursitis or to a prostate disability.

7.  There is no medical evidence diagnosing PTSD.

8.  A psychiatric disability other than PTSD, including panic 
disorder or adjustment disorder with anxiety, is not related 
to active service.

9.  The veteran's service-connected diabetes requires insulin 
and a restricted diet but no regulation of activities and is 
manifested by early minimal nephropathy, no renal 
dysfunction, and a fungal infection in the inguinal area but 
does not require intermittent systemic therapy.




CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in service, nor 
may it be so presumed; it is not proximately due to or the 
result of service-connected diabetes with early nephropathy 
and bilateral inguinal fungal infection.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007). 

2.  Hypertension was not incurred in service, nor may it be 
so presumed; it is not proximately due to or the result of 
service-connected diabetes with early nephropathy and 
bilateral inguinal fungal infection.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2007). 

3.  Impotence was not incurred in by service and is not 
proximately due to or the result of service-connected 
diabetes with early nephropathy and bilateral inguinal fungal 
infection.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007). 

4.  The veteran's current arthritis was not incurred in 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007). 

5.  The veteran's claimed bursitis is not related to service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007). 

6.  The veteran's claimed prostate disability is not related 
to service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007). 

7.  A psychiatric disability, including panic disorder, 
adjustment disorder with anxiety and PTSD, was not incurred 
in service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 

8.  The criteria for an initial disability rating greater 
than 20 percent for diabetes with early nephropathy and 
bilateral inguinal fungal infection have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.115, 4.118, 4.119, Diagnostic 
Codes (DC's) 7806, 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in July and September 2005 and in January 
and October 2006, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and 
showing that his service-connected diabetes had worsened and 
noted other types of evidence the veteran could submit in 
support of his claims.  The veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
veteran's claimed disabilities.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in May 2007, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
July 2005, September 2005, and January 2006 letters were 
issued to the veteran and his service representative prior to 
the April 2006 rating decision which denied the benefits 
sought on appeal; thus, these notices were timely.  Because 
the appellant's service connection claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The veteran's higher initial rating claim for diabetes is a 
"downstream" element of the RO's grant of service 
connection for this disability in the currently appealed 
rating decision issued in April 2006.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As noted, 
in July and September 2005 and in January 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the April 2006 rating decision was 
fully favorable to the veteran on the issue of service 
connection for diabetes, and because the veteran's higher 
initial rating claim for diabetes is being denied in this 
decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for diabetes originates, however, from 
the grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred coronary artery 
disease, hypertension, impotence, arthritis, bursitis, a 
prostate disability, and a psychiatric disability, including 
panic disorder, adjustment disorder with anxiety, and PTSD, 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis, cardiovascular disease (including 
hypertension), and psychoses are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records, including a report of 
separation examination in November 1968, show that he did not 
report or receive treatment for impotence or any cardiac 
complaints during active service.  Rather, in November 1968, 
an examiner noted normal blood pressure of 134/76 and 
genitourinary system.  

Following discharge, in 1975 or 1980, the veteran began 
experiencing erectile dysfunction.  In 1990, he had a heart 
attack.  While receiving inpatient treatment in a private 
facility for this heart attack, testing revealed diabetes and 
hypertension.  Since then, the veteran has received treatment 
for diabetes, hypertension, impotence and coronary artery 
disease.

Post-service medical documents, including reports of VA 
exa
min
ati
ons 
con
duc
ted
since September 2005 and VA and private treatment records 
dat
ed 
sin
ce 
200
4,
confirm that the veteran currently has coronary artery 
dis
eas
e, 
hyp
ert
ens
ion 
and
impotence.  The question is thus whether these disabilities 
are 
rel
ate
d 
to 
the
veteran's active service or a service-connected disability, 
or 
wit
h 
reg
ard 
to 
the
coronary artery disease and hypertension, whether they 
man
ife
ste
d 
to 
a
compensable degree within a year of the veteran's discharge 
from service.

By rating decision dated April 2006, the RO granted the 
veteran service connection for diabetes mellitus.  

The Board finds the preponderance of the evidence is against 
the veteran's claims of service connection for coronary 
artery disease, hypertension, and impotence, each including 
as secondary to service-connected diabetes with early 
nephropathy and bilateral inguinal fungal infection.  The 
veteran's coronary artery disease and hypertension did not 
manifest to a compensable degree within a year of the 
veteran's discharge from service.  Accordingly, service 
connection for coronary artery disease and for hypertension 
on a presumptive service connection basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.  Two VA examiners have 
discussed whether the veteran's coronary artery disease, 
hypertension and impotence are related to the his service-
connected diabetes.  In September 2005, a VA examiner found 
that the veteran's erectile dysfunction was not due to the 
diabetes as it manifested 25 to 30 years prior to the 
examination, at least a decade prior to the diabetes.  He 
also found that the hypertension was not due to the diabetes 
as the diabetes was diagnosed at the same time the infarction 
occurred and, at that time, the veteran had normal renal 
function and vision.  In October 2006, another VA examiner 
found that the veteran's coronary artery disease was not at 
least as likely as not due to the diabetes as it preceded the 
diabetes.  Absent evidence of a medical nexus between the 
veteran's coronary artery disease, hypertension, or impotence 
and his service-connected diabetes, the veteran has not 
presented valid secondary service connection claims.  See 
Wallin, 11 Vet. App. at 512.  As such, consideration of the 
former or revised § 3.310 is not required.

Additional evidence in support of the veteran's secondary 
service connection claims for coronary artery disease, 
hypertension, and for impotence is his own lay assertions.  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

The veteran contends that he developed arthritis secondary to 
act
ive 
ser
vic
e,
including in Vietnam, during which he pulled engines without 
hoi
sts
, 
pou
red 
big
concrete slabs with wheel barrows, and regularly used a 
wre
cki
ng 
bal
l 
and 
cha
in.

The Board finds that arthritis is not related to the 
veteran's service and did not manifest to a compensable 
degree within a year of the veteran's discharge from active 
service.  Accordingly, service connection for arthritis on a 
presumptive service connection basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.  According to the veteran's 
service medical records, including a report of separation 
examination conducted in November 1968, during this time 
period, the veteran did not report joint complaints or 
receive treatment for arthritis.  It appears that he first 
was treated for arthritis in 2005, or 37 years after his 
separation from service.    

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Post-service medical documents, including VA and private 
treatment records dated since 2005, confirm that the veteran 
currently has arthritis established on x-rays.  Following 
discharge, beginning in 2005, medical professionals treated 
the veteran for arthritis.  He also received VA examinations.  
During treatment visits and examinations, however, no medical 
professional related this disease to the veteran's period of 
active service.  Again, the veteran's lay assertions 
represent the only evidence of record establishing a link 
between his arthritis and service; as noted above, such 
statements are entitled to no probative value.  See Bostain, 
11 Vet. App. at 127 and Routen, 10 Vet. App. at 186.

The veteran further contends that he has experienced bursitis 
and prostate pain since active service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
bursitis or for a prostate disability.  According to the 
veteran's service medical records, including a report of 
separation examination conducted in November 1968, during 
this time period, the veteran did not report joint or 
prostate complaints and was not diagnosed with bursitis or 
any prostate abnormalities.  Following discharge, the veteran 
sought treatment for multiple medical complaints and received 
VA examinations.  During treatment visits and examinations, 
however, no medical professional diagnosed bursitis or a 
prostate disability.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

Again, the veteran's lay assertions represent the only 
evidence of record establishing a link between his claimed 
bursitis and/or his claimed prostate disability and service.  
Such statements are entitled to no probative value.  See 
Bostain, 11 Vet. App. at 127 and Routen, 10 Vet. App. at 186.

With respect to the veteran's claim of service connection for 
a psychiatric disability, including panic disorder, 
adjustment disorder with anxiety, and PTSD, the veteran 
contends that he was the victim of an in-service personal 
assault during which he was beaten close to death by two 
military policemen.  This beating allegedly involved being 
detained, handcuffed, stomped on, and slammed up against rock 
walls in a back alley and placed in a box like a wild animal.  
The veteran contends that his service personnel records show 
that the beating occurred as alleged.  He asserts that three 
individuals witnessed the beating.

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown that a veteran engaged in combat with the enemy, 
the veteran's lay testimony regarding the reported stressors 
will be accepted as sufficient evidence of their actual 
occurrence, provided the testimony is found to be consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such a case, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). The 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence of record.  Doran v. Brown, 6 Vet. App. 283, 290-91 
(1994).

In this case, the record fails to satisfy the first element 
of a PTSD claim under 38 C.F.R. § 3.304(f) because there is 
no medical evidence diagnosing PTSD.  Rather, since service 
separation, the veteran has been treated for multiple mental 
health complaints which medical professionals have attributed 
to various psychiatric disabilities.  These disabilities do 
not include PTSD, however, and the veteran's assertions, 
alone, are insufficient to diagnose such a disability.  In 
the absence of medical evidence diagnosing PTSD, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD.  

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
psychiatric disability other than PTSD.  According to the 
veteran's service medical records, including a report of 
separation examination conducted in November 1968, the 
veteran did not report any mental health complaints, 
secondary to a personal assault or otherwise, and was not 
diagnosed with a psychiatric disability during active 
service.  The veteran's service personnel records also do not 
substantiate the veteran's assertion that the in-service 
personal assault occurred as he has alleged.  Moreover, the 
veteran has not submitted any alternative evidence to confirm 
his assertion of an in-service personal assault.  Instead, he 
identified three individuals who allegedly witnessed the 
assault but did not obtain written statements from those 
alleged witnesses.

Following service separation, beginning in 2005, the veteran 
sought treatment for mental health complaints.  During 
treatment visits, the veteran did not report his alleged in-
service personal assault.  In 2006, he reported that he had 
experienced anxiety on and off for years secondary to other 
factors.  Medical professionals attributed the veteran's 
psychiatric abnormalities to anxiety, adjustment disorder and 
panic disorder.  None of the veteran's post-service treating 
physicians related any of his psychiatric disorders to active 
service.  

Again, the veteran's lay assertions represent the only 
evidence of record establishing a link between his 
psychiatric disability and service.  Such statements are 
entitled to no probative value.  See Bostain, 11 Vet. 
App. at 127 and Routen, 10 Vet. App. at 186.

The veteran contends that his service-connected diabetes is 
more disabling than currently evaluated.  He specifically 
contends that, since 2006, his diabetes symptoms have 
necessitated the daily use of insulin (initially 10 units, 
now 90 units).  He also contends that his service-connected 
diabetes also now necessitates a restricted diet and 
regulation or limitation of activities.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected diabetes mellitus with early 
nep
hro
pat
hy 
and
bilateral inguinal fungal infection currently is evaluated as 
20 percent disabling pursuant to DC 7913.  Under DC 7913, a 
10 percent rating is assigned for diabetes mellitus that is 
manageable by restricted diet only.  A 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet or oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, DC 7913 (2007).  
Complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation, or they are noncompensable, in which case they 
should be considered part of the diabetic process.  38 C.F.R. 
§ 4.119, DC 7913, Note (1).  

A medical professional first diagnosed the veteran with 
diabetes in 1990.  Initially, this condition necessitated a 
restricted diet and medication, but not insulin.  During this 
time period, in 2005, laboratory testing revealed minimal 
diabetes-related nephropathy.  On VA examination in September 
2005, an examiner indicated that the veteran had no symptoms 
of renal dysfunction associated with the laboratory finding.  
On VA examination in December 2005, an examiner noted another 
complication of the veteran's diabetes, namely, fungal 
infections in the inguinal areas, bilaterally.  

In July 2006, the veteran's diabetes, noted to be poorly 
controlled with oral medications, necessitated the start of 
insulin usage.  Since then, medical professionals have 
increased the amount of insulin needed to control the 
veteran's diabetes.  As well, they have continued to 
encourage diet restrictions.  During a VA examination 
conducted in October 2006, an examiner noted that such 
professionals also have encouraged the veteran to increase 
physical activity, but that the veteran has chosen not to do 
so.

The Board finds that the preponderance of the evidence is 
against an initial rating greater than 20 percent for 
diabetes with early nephropathy and bilateral inguinal fungal 
infection.  Although the veteran's diabetes has worsened 
during the time period at issue in this appeal, it does not 
warrant a higher initial rating than 20 percent.  The medical 
evidence of record shows instead that the veteran's diabetes 
requires insulin and a restricted diet, not a regulation of 
activities, as alleged. Moreover, the veteran's diabetes-
related complications may not be rated separately from the 
diabetic process as they are noncompensable.  See 38 C.F.R. 
§§ 4.115, 4.115a, 4118, DC 7806 (2007).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
diabetes has resulted in marked interference with his 
employment as or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating for either period of time in question 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

There is no evidence that the disability ratings assigned to 
the veteran's service-connected diabetes should be increased 
for any other separate period based on the facts found during 
the whole appeal period.  The evidence of record from the day 
the veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
with early nephropathy and bilateral inguinal fungal 
infection, is denied.

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes with early 
nephropathy and bilateral inguinal fungal infection, is 
denied.

Entitlement to service connection for impotence, including as 
secondary to service-connected diabetes with early 
nephropathy and bilateral inguinal fungal infection, is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for bursitis is denied.

Entitlement to service connection for a prostate disability 
is denied.

Entitlement to service connection for a psychiatric 
disability, including panic disorder, adjustment disorder 
with anxiety, and PTSD, is denied.

Entitlement to an initial disability rating greater than 20 
percent for diabetes with early nephropathy and bilateral 
inguinal fungal infection is denied.


REMAND

The veteran contends that he incurred a low back disability 
during active service.  Additional action is necessary before 
the Board decides this claim.  

As noted above, the VCAA provides that VA must notify a 
claimant of the evidence necessary to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to his claim.  In this case, with regard to 
the claim being remanded, VA has not yet provided the veteran 
adequate assistance; therefore, to proceed in adjudicating 
this claim would prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a 
cla
ima
nt 
a
medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
an 
exa
min
ati
on 
in
support of the claim being remanded is necessary.  The RO 
aff
ord
ed 
the 
vet
era
n
examinations during the course of this appeal, but the 
rep
ort
s 
of 
the
se 
exa
min
ati
ons
are inadequate to decide this claim.  See 38 C.F.R. § 4.2 
(2007).  Therein, no examiner provided an opinion as to 
whether the veteran's back disability is related to his 
period of active service when he received treatment for back 
complaints.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Ask the veteran to identify all VA 
and non-VA clinicians who have evaluated 
or treated him for a low back disability 
since his separation from service.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed 
releases are received from the veteran, 
obtain outstanding private treatment 
records that have not been associated 
with the claims file already.  A copy of 
any negative response(s) should be 
included in the claims file.

2.  Schedule the veteran for VA 
examination(s) to determine the nature 
and etiology of his low back disability.  
The claims folder must be made available 
to the examiner(s) for review.  Based on 
the examination and review of the record, 
the examiner(s) should be asked to 
determine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any low back 
disability, if diagnosed, is linked 
causally to active service.  

3.  After completion of the foregoing, 
readjudicate the claim of service 
connection for a low back disability.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


